   Case 2:16-cv-00798-MHT-CSC Document 174 Filed 02/23/21 Page 1 of 1




 IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

DEMONTRAY HUNTER, et al.,           )
                                    )
     Plaintiffs,                    )
                                    )        CIVIL ACTION NO.
     v.                             )          2:16cv798-MHT
                                    )               (WO)
KIMBERLY G. BOSWELL, in             )
her official capacity as            )
the Commissioner of the             )
Alabama Department of               )
Mental Health,                      )
                                    )
     Defendant.                     )

                                  ORDER

    Based on the representations made on the record on

February 22, 2021, it is ORDERED that the plaintiffs

are to file, by 9:30 a.m. on February 24, 2021, the

charts    they    showed     to   the     court    during   the    status

conference       on    February   22,     2021,    along    with       brief

explanations          of   each   chart     that    appears       in     the

presentation.

    DONE, this the 23rd day of February, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
